Appeal by plaintiff from an order of the Supreme Court, Kings County, entered May 21, 1968, which granted defendant’s motion to change the place of trial of the action from Kings County to Rockland County. Order modified, on the law and the facts, by adding a provision thereto that the action be placed on the June Term 1969 ¡Calendar of the Supreme Court, Rockland County, as a preferred cause for trial, upon service by either of the parties of a copy of the order 'to he made hereon on the Clerk of the Supreme Court, Rockland County. As so modified, order affirmed, without costs. The interests of justice require that, with the changing of the place of trial to Rockland ¡County in this case, the trial preference herein granted should have been accorded. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Martuscello, J'J., concur.